Exhibit 10.1

 

Amendment No. 3 to Employment Agreement

 

This Amendment No. 3 (this “Amendment”) to the Employment Agreement entered into
as of August 21, 2002, as amended on August 23, 2002 and November 19, 2003 (the
“Agreement”) is made by and between BankUnited Financial Corporation (the
“Company”) and Ramiro Ortiz (“Executive”) and is effective as of this 25th day
of January, 2005.

 

Recitals

 

WHEREAS, Section 2.1 of the Agreement provides that the Agreement shall expire
on September 30, 2007; and

 

WHEREAS, on September 30, 2004, the Company granted the Executive a stock option
(the “Stock Option”) to purchase 50,000 shares of the Company’s Class A Common
Stock, subject to the option becoming vested and fully exercisable on a pro-rata
basis over a five year period from the date of grant, and

 

WHEREAS, it has come to the attention of the Company from reports in the public
media, that a number of companies have accelerated the vesting of outstanding
stock options which have an exercise price exceeding the market price of the
underlying stock, to benefit from certain provisions of applicable accounting
rules; and

 

WHEREAS, the market price of the Class A Common Stock may, in the near future,
fall below the exercise price of the Stock Option; and

 

WHEREAS, the Company anticipates that, by accelerating the vesting of the Stock
Option at a time when its exercise price is higher than the market price of the
Class A Common Stock, the Company may not be required to recognize compensation
expense on the Stock Option; and

 

WHEREAS, on January 24, 2005 the Company determined that, for accounting
reasons, the vesting of the Stock Option would be accelerated to make the Stock
Option fully vested and exercisable as of the first date on or after January 24,
2005 on which the closing price of the Company’s Class A Common stock on the
Nasdaq Stock Market is lower than the exercise price of the Stock Option; and

 

WHEREAS, the closing price of the Class A Common Stock was lower than the
exercise price of the Stock Option on January 25, 2005; and

 

WHEREAS, the acceleration of vesting will result in an unintended benefit for
the Executive, because he may exercise the Stock Option for the purchase of the
full amount of shares immediately upon acceleration; and



--------------------------------------------------------------------------------

Amendment No. 3 to Employment Agreement

Ramiro Ortiz

Page 2

 

WHEREAS, the Company and the Executive desire to extend the expiration date of
the Agreement by one year, to September 30, 2008, in consideration of the
benefit received by the Executive due to the acceleration of vesting of the
Stock Option; and

 

WHEREAS, the amendment effective as of November 19, 2003 was incorrectly titled
“Amendment No. 3 to Employment Agreement” instead of “Amendment No. 2 to
Employment Agreement” and the parties desire to correct this error; and

 

WHEREAS, Section 4.8(b) of the Agreement provides that the Executive shall
receive five annual grants of restricted Class A Common Stock of the Company,
which shall vest over five years and shall, upon vesting, be placed in a “rabbi
trust” so as to defer the federal income tax to the Executive; and

 

WHEREAS, the Company and the Executive wish to amend the Agreement to clarify
that the intent of Section 4.8 is to grant an award under the Company’s
compensation plan which may be paid in restricted stock, restricted stock units,
deferred stock or deferred stock units or other form of award intended to allow
the deferral of the delivery of the underlying stock to defer income recognition
for federal income tax purposes;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1. Section 2.1 of the Agreement is hereby amended and restated in its entirety
as follows:

 

AThe Company hereby agrees to employ the Executive and the Executive hereby
agrees to continue to serve the Company, on the terms and conditions set forth
herein, for the period commencing August 23, 2002, (hereinafter the
“Commencement Date”) and expiring on September 30, 2008 (the “Term”), unless
sooner terminated as hereinafter set forth.”

 

2. The title of the November 19, 2003 amendment to the Agreement titled
“Amendment No. 3 to Employment Agreement” is hereby corrected to read

 

“Amendment No. 2 to Employment Agreement.”

 

3. Section 4.8(b), (c) and (d) of the Agreement are hereby amended and restated
in their entirety as follows:

 

b) Five annual grants on the ensuing five anniversary dates of this Agreement of



--------------------------------------------------------------------------------

Amendment No. 3 to Employment Agreement

Ramiro Ortiz

Page 3

 

a number of shares of the Company Class A Common Stock (or equivalent or
comparable rights to receive such stock, including, without limitation, in the
form of deferred stock, restricted stock units or deferred stock units) having a
value on the date of each grant of $187,500.00 based on the closing price of the
Class A Common Stock as of the date of grant, ownership of such stock or units
is to vest in equal amounts over five years from the date of grant. (As the
annual grants vest, they become “Vested Benefits” for purposes of this
Agreement.) The Company at its election may satisfy these grants with an
equivalent cash payment.

 

c) The shares or rights granted pursuant to subparagraph (a) and (b) shall not
be delivered to the Executive, but rather delivery shall be delayed in
accordance with a deferral agreement entered into between the Executive and the
Company. Among other provisions, the deferral agreement shall contain provisions
that the Executive shall receive a complete distribution of the deferred
property within thirty (30) days following any of the following: the Executive’s
termination under Sections 5.2 or 5.3, or an event which is a Change of Control
as defined in the deferral agreement. The Company may utilize a “rabbi trust” to
hold assets to satisfy its obligation to the Executive with respect to the
deferred shares or rights, subject to the claims of the Company’s creditors in
the event of its insolvency.

 

d) (i) In the event of a Change of Control, all grants previously not vested
shall become fully vested and if any grant has not been made as provided in (a)
or (b) above there shall be granted to the Executive a sufficient number of
shares or rights to satisfy the requirements of such provisions based on the
closing price bid of the Class A Common Stock on the date of the grant.

 

(ii) In event this Agreement terminates under 5.3 (Termination Without Cause) or
under 5.2 as a result of disability, all grants previously not vested shall
continue to vest in accordance with the vesting schedule provided in (a) and (b)
above, and if any grant has not been made as provided in (b) above, there shall
continue to be granted to the Executive a sufficient number of shares or rights
to satisfy the requirements of such provision based on the closing price bid of
the Class A Common Stock on the date of the grant which shall continue to vest
in accordance with the vesting schedule provided in (b) above. The Company, at
its election, may satisfy one or more of the grants with an equivalent cash
payment.

 

(iii) In the event this Agreement terminates under 5.2 as a result of death, all
grants not vested as of the date of death shall lapse and no further grants
shall be made to satisfy the provision of Section (a) and (b).

 

4. Except as modified by this Amendment, all other terms and conditions of the
Agreement remain in full force and effect.



--------------------------------------------------------------------------------

Amendment No. 3 to Employment Agreement

Ramiro Ortiz

Page 4

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

BankUnited Financial Corporation   Executive: By:  

/s/ Alfred R. Camner

--------------------------------------------------------------------------------

  By:  

/s/ Ramiro Ortiz

--------------------------------------------------------------------------------

Name:   Alfred R. Camner   Name:   Ramiro Ortiz Title:   Chairman of the Board
and             Chief Executive Officer         ATTEST:         By:  

/s/ Dellene Acampa

--------------------------------------------------------------------------------

            Assistant Secretary        